An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-805
                       NORTH CAROLINA COURT OF APPEALS

                             Filed: 18 February 2014


IN THE MATTER OF:

                                              Forsyth County
                                              No. 12 JA 03
      E.E.L.




      Appeal    by    respondent-mother      from    order   entered     15    April

2013 by Judge Denise S. Hartsfield in Forsyth County District

Court.    Heard in the Court of Appeals 27 January 2014.


      No brief filed for petitioner-appellee                     Forsyth      County
      Department of Social Services.

      Levine & Stewart, by James E. Tanner III, for respondent-
      appellant mother.

      Womble Carlyle Sandridge & Rice, by Murray C. Greason, III,
      for guardian ad litem.


      HUNTER, Robert C., Judge.


      Respondent appeals from an order that granted custody of

her minor child, E.E.L. (“Eugene”), to the child’s father and

stepmother, terminated the juvenile court’s jurisdiction, and

transferred     the    matter    to   a   Chapter   50   civil    custody     case.
                                         -2-
Because the trial court failed to find that there is not a need

for   continued         intervention    by     the   State   on    behalf      of   the

juvenile, we vacate the order and remand this matter for further

proceedings.

                                     Background

      The Forsyth County Department of Social Services (“DSS”)

filed    a    juvenile      petition     alleging     Eugene      was   an     abused,

neglected,        and    dependent   juvenile.         DSS   assumed     non-secure

custody of Eugene, and eventually placed him in a therapeutic

foster home.        At the time of the filing of the petition, Eugene

had been living with respondent and his maternal grandmother.

Eugene’s father was married to another woman and was not able to

provide a home for Eugene.

      After a hearing on 30 May 2012, the trial court entered an

order adjudicating Eugene to be a neglected juvenile.                        The court

continued custody of Eugene with DSS and ordered respondent to

comply with the recommendations of her psychological evaluation

and     parenting        capacity      assessment,      successfully          complete

parenting classes, and otherwise comply with the terms of her

service agreement with DSS.               The court also ordered Eugene’s

father       to    complete    a     parenting       capacity     assessment        and

psychological evaluation and comply with all recommendations,
                                   -3-
attend and successfully complete the “Strong Fathers Program,”

and otherwise comply with the terms of his service agreement.

      By order entered 3 January 2013, the trial court set the

permanent plan for Eugene as reunification with his father with

a   concurrent   plan   of   custody   with   his   father.   The   court

continued custody of Eugene with DSS, but sanctioned a trial

home placement of Eugene with his father.            The trial placement

went well, and by order entered 15 April 2013, the court granted

custody of Eugene to his father.           The court released DSS and

Eugene’s guardian ad litem from further responsibility in the

case, set forth a visitation schedule for respondent, entered a

Chapter 50 civil custody order, and terminated its jurisdiction

over the juvenile case.      From this order, respondent appeals.

                                Argument

      Respondent now argues the trial court erred in awarding

custody of Eugene to his father and terminating its jurisdiction

over the juvenile case.         Respondent contends that the trial

court failed to make the necessary finding that there is not a

need for continued State intervention on behalf of the juvenile

through a court proceeding.      The guardian ad litem for Eugene on

appeal concedes that we must reverse the trial court’s order on

this basis.
                                      -4-
    A trial court must find that “[t]here is not a need for

continued State intervention on behalf of the juvenile through a

juvenile court proceeding” before it may enter a civil custody

order and terminate its jurisdiction over a juvenile case.                 N.C.

Gen. Stat. § 7B-911(c)(2)(a) (2011).             Here, the trial court’s

order is devoid of the required ultimate finding that there is

not a need for continued State intervention on Eugene’s behalf.

Nor are there sufficient findings from which this Court could

infer that continued State intervention on Eugene’s behalf is

unnecessary.      See In re A.S., 182 N.C. App. 139, 144, 641 S.E.2d

400, 404 (2007) (affirming a trial court’s order entered under

section 7B-911 where the court failed to explicitly find that

further   State    intervention   was    unneeded,    but   found:   (1)    the

respondent parents were able to coordinate visitations between

themselves;    (2)    the   parents     both   had   “suitable   homes     for

visitation and/or custody of [the] . . . children[;]” and (3)

the mother was “capable of properly supervising and disciplining

the . . . children and keeping them safe while in her care and

custody.”).    Accordingly, we vacate the trial court’s order and

remand this matter for entry of an order with findings of fact

in compliance with N.C. Gen. Stat. § 7B-911(c)(2)(a).                Sherrick

v. Sherrick, 209 N.C. App. 166, 172, 704 S.E.2d 314, 319 (2011)
                                             -5-
(“Although it is permissible for the court to enter one order

which both terminates juvenile court jurisdiction and serves as

the ‘civil custody order’ . . . such an order still must include

the proper findings of fact and conclusions of law required for

each component of the order.”); In re J.B., 197 N.C. App. 497,

502,    677     S.E.2d      532,     535    (2009)       (holding       the    trial      court

improperly terminated its jurisdiction over a juvenile case due

in part to the court’s failure to “find that there was no longer

a   need      for    continued     State     intervention          on    behalf      of       [the

juvenile]       in        accordance       with     [N.C.     Gen.       Stat.       §]        7B-

911(c)(2)(a)”).

       Respondent          further       argues      that    given        her       cognitive

limitations         the    evidence      could     not    support       such    a   finding.

Additionally,         respondent       contends      that    State       intervention           is

necessary to monitor the implementation of the visitation plan

set forth by the trial court, because Eugene’s stepmother would

have the discretion to terminate respondent’s visitation with

Eugene     and       because       the      stepmother       had        previously            been

antagonistic toward visitation between respondent                               and Eugene.

However, because we are                remanding      this matter         for the trial

court    to    comply      with    the     mandate    of    N.C.    Gen.       Stat.      §    7B-

911(c)(2)(a), we need not address respondent’s arguments that
                                -6-
continued State intervention on behalf of Eugene is necessary.

We leave it to the discretion of the trial court as to whether

or not it receives additional evidence in this matter.

                             Conclusion

    Based on the foregoing reasons, we vacate the trial court’s

order and remand for the trial court to comply with the mandate

of N.C. Gen. Stat. § 7B-911(c)(2)(a).



    Vacated and remanded.

    Judges BRYANT and STEELMAN concur.

    Report per Rule 30(e).